Citation Nr: 0722594	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  96-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the left foot with heel spurs, beyond 10 percent prior to 
October 6, 2006 and beyond 20 percent disabling thereafter.
 
2.  Entitlement to an increased evaluation for arthritis of 
the right foot with heel spurs, beyond 10 percent prior to 
October 6, 2006 and beyond 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1976 and from July 1985 to April 1993.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

In April 2004, January 2006 and again in April 2006, the 
Board remanded this claim to the RO for further development.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  Prior to October 6, 2006, the veteran's arthritis of the 
left foot with heel spurs was manifested by complaints of 
pain and tenderness, and was no more than moderately 
disabling.  

2.  From October 6, 2006 on, the veteran's arthritis of the 
left foot with heel spurs is manifested by complaints of 
pain, with degenerative changes and decreased dorsiflexion of 
the ankle; the disability is no more than moderately severe.  

3.  Prior to October 6, 2006, the veteran's arthritis of the 
right foot with heel spurs was manifested by complaints of 
pain and tenderness and was no more than moderately 
disabling.  

4.  From October 6, 2006 on, the veteran's arthritis of the 
right foot with heel spurs is manifested by complaints of 
pain, with degenerative changes and decreased dorsiflexion of 
the ankle; the disability is no more than moderately severe.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to October 6, 2006 and in excess of 20 percent 
thereafter for arthritis of the left foot with heel spurs 
have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Code 5284 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
prior to October 6, 2006 and in excess of 20 percent 
thereafter for arthritis of the right foot with heel spurs 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Code 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

The veteran has been granted separate 10 percent evaluations 
for his bilateral foot disorder until October 2006 under DC 
5284, and assigned separate 20 percent evaluations for his 
right and left foot disabilities under DC 5284 thereafter.  
Under DC 5284, a 10 percent evaluation is assigned for 
symptomatology reflective of a moderate foot injury; a 20 
percent evaluation is assigned for a moderately severe foot 
injury; and a 30 percent evaluation is assigned for a severe 
foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Other potentially applicable codes are also for 
consideration.  Under DC 5283, a 10 percent rating is 
assigned for moderate malunion or nonunion of the metatarsal 
bones.  A 20 percent evaluation is assigned for a moderately 
severe condition, and a 30 percent evaluation is assigned for 
a severe condition.  38 C.F.R. § 4.71a, DC 5281 (2006).  
Under DC 5276, a 10 percent rating is assigned where flatfoot 
is moderate, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, either bilateral or 
unilateral.  For severe flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, 20 and 30 percent ratings 
(unilateral and bilateral, respectively) are assigned.  For 
pronounced flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shows or appliance, 30 and 50 percent 
ratings (unilateral and bilateral, respectively) are 
assigned.  Under DC 5278, bilateral or unilateral claw foot 
with great toe dorsiflexed, some limitation of motion at 
dorsiflexion at the ankle and definite tenderness under the 
metatarsal heads warrants a 10 percent evaluation, and 
bilateral claw foot with all toes tending to dorsiflexion at 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads, warrants an evaluation of 
30 percent while unilateral warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5278.  With marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity, an evaluation of 50 percent is warranted.  Id.  

The Evidence

VA outpatient treatment records dated in the 1990's show 
treatment for complaints of foot pain.  In June 1996, it was 
noted that the veteran wore inserts in his shoes.  In August 
1996, examination, there was tenderness on palpation of the 
metatarsal heads.  In November 2001, the veteran complained 
of pain on the balls of the feet.  Examination showed pain on 
palpation of the third metatarsal space, greater on the left 
than the right.  

On VA examination in May 2003, examination of the feet showed 
no sign of abnormal weight bearing.  Motion of the left and 
right ankles was: dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  It was noted that for both ankles, 
motion was not limited by pain fatigue, weakness, lack of 
endurance or incoordination.  There was no ankylosis and no 
deformity of the ankle joints.  Examination of the feet and 
toes of both feet was noted to be essentially normal.  It was 
noted that there was no limitation of function due to 
standing and walking.  Reflexes of the ankles were noted to 
be normal at 2+ bilaterally.  

On VA outpatient treatment in August 2004, the veteran 
complained of pain and numbness in the feet.  Examination 
showed pain to palpation at the medial calcaneal tubercle and 
medial band of the plantar fascial bilateral.  X-rays showed 
heterotopic ossification in the plantar fascia of the right 
foot and bone spurs in the os calcis.  Bony spurs were noted 
in the os calcis of the left foot. 

The veteran was examined by VA in October 2006.  He 
complained of pain in his ankles and feet.  He reported using 
inserts and heel pads every day with approximately 65 to 70 
percent relief from his symptoms.  He reported that he was 
using a cane for the past three years.  Objective examination 
showed non pitting ankle edema bilaterally.  There was a loss 
of protective sensation to Semmes-Weinstein testing, 
bilaterally, greater on the right.  All manual muscle testing 
was 5/5 bilaterally.  On the left foot and the right foot, 
the examiner noted increased height of the medial 
longitudinal arch.  Pain was noted along the medial band of 
the plantar fascia.  Motion of the ankles was noted as 
follows: 1). dorsiflexion of the left ankle active-extended 6 
degrees, flexed 12 degrees, passive-extended 4 degrees, 
flexed 12 degrees; right ankle active-extended 7 degrees, 
flexed 11 degrees, passive-extended 4 degrees, flexed 9 
degrees.  2).  Plantar flexion of the left ankle, 60 degrees 
active and passive; right ankle to 62 degrees active and 
passive.  There was pain with motion in dorsiflexion and no 
pain in plantar flexion.  X-rays showed degenerative changes 
in the left and right feet with mild hallux valgus deformity, 
bilaterally.  The examiner's pertinent assessments were, 
moderate to moderately severe bilateral chronic heel spur 
syndrome and plantar fasciitis; mild to moderate bilateral 
Achilles, pes cavus, no evidence of pes pedis, and mild to 
moderate bilateral degenerative ankle and foot arthritis.

Prior to October 6, 2006

Prior to October 6, 2006, the evidence does not show that a 
rating beyond 10 percent is warranted for the veteran's 
bilateral foot disability under DC 5284; that is, there is no 
showing of more than moderate impairment.  While the veteran 
has complaints of pain and tenderness, it has been noted on 
VA examination of March 2003 that there was no sign of 
abnormal weight bearing and examination of the feet and toes 
was reported to be essentially normal.  The veteran was noted 
to have a normal gait and he did not require any device for 
walking.  The March 2003 examiner noted that there was no 
limitation of function due to standing or walking.  

Neither does the evidence show that a higher or separate 
rating is warranted beyond 10 percent under any other 
potentially applicable code.  There is no evidence of 
flatfoot (DC 5276), claw foot (DC 5278). or malunion or 
nonunion of the tarsal or metatarsal bones (DC 5283) during 
this time frame.  

From October 6, 2006

From October 6, 2006 on, the evidence does not reflect that 
the veteran has severe foot injury to warrant a higher rating 
under DC 5284 for either foot.  On VA examination in October 
2006, while he stated that he used a cane for assistance, 
there was no swelling, full plantar flexion of the ankles, 
and 5/5 muscle strength.  The evidence of record demonstrates 
that the veteran has continuous complaints of pain, objective 
tenderness on palpation bilaterally.  Nevertheless, a 
disability rating in excess of 20 percent for each foot is 
not warranted, as the evidence of record does not demonstrate 
that there is severe impairment of either foot from this time 
period on.  He reported 65 to 70 percent relief of his 
symptoms with the use of inserts and heel pads.  

While the veteran's complaints of severe bilateral foot pain 
are considered in evaluating his service-connected 
disabilities, the Schedule does not require a separate rating 
for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Although the veteran suffers from the symptoms described 
above, he nonetheless can attend to his activities of daily 
living, and he reported at least some temporary relief or 
reduction of symptoms with injection therapy, stretching, 
icing and inserts.  Additionally the October 2006 examiner 
assessed the veteran's disabilities as moderate to moderately 
severe.  As such, the Board finds that each of the veteran's 
foot disabilities rises to the level of moderately severe 
impairment under Diagnostic Code 5284, but does not rise to 
the level of severe foot impairment under this Diagnostic 
Code from October 6, 2006 on.

In this case, from October 6, 2006 on,  the medical evidence 
does not show any evidence of marked contraction of plantar 
fascia with dropped forefoot or marked varus deformity (DC 
5278); marked pronation or spasm of the tendo-Achillis (DC 
5276); or malunion or nonunion of the tarsal or metatarsal 
bones (DC 5283).  Thus, a schedular evaluation in excess of 
the 20 percent ratings currently assigned for each foot is 
not warranted.  

Other Considerations

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the availability of a separate rating 
under Diagnostic Code 5003/5010 and the applicability of 
sections 4.40, 4.45, and 4.59 depended upon the 
manifestations compensated under Diagnostic Code 5284.  It is 
noted that Diagnostic Code 5284 does not specifically 
contemplate limitation of motion.  However, VA's General 
Counsel has held that depending on the nature of the foot 
injury, Diagnostic Code 5284 (foot injuries) may involve 
limitation of motion and would require consideration of 38 
C.F.R. §§ 4.40, 4.45.  VAOPGCPREC 9-98.  

A separate evaluation under Diagnostic Codes 5003 and 5010, 
which include criteria for evaluating degenerative arthritis, 
is not warranted either before, on, or after October 6, 2006, 
because arthritis is already taken into consideration in the 
assignment of the 10 and 20 percent ratings under Diagnostic 
Code 5284.  The veteran has been assigned a separate rating 
involving arthritis of the ankles and thus that is not for 
consideration since, the manifestations of that disability 
cannot be used to provide the veteran an increased rating 
under another service-connected condition.  See 38 C.F.R. § 
4.14.  In this case, the Schedule does not contain a 
diagnostic code for the evaluation of limitation of motion of 
the toes.  This would be included in the rating under DC 
5284.  Thus, a separate rating for limitation of motion due 
to degenerative changes under diagnostic code 5003 would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14; see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Diagnostic Code 5278 applies to acquired claw foot (pes 
cavus).  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2006).  
Diagnostic Code 5278 assigns a 0 percent (non-compensable) 
evaluation for slight acquired claw foot; a 10 percent 
evaluation for bilateral or unilateral acquired claw foot, 
with the great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, and definite tenderness under the 
metatarsal 
heads; a 20 percent or 30 percent evaluation, respectively, 
for unilateral and bilateral acquired claw foot with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads; and a 30 percent or 50 
percent evaluation, respectively, for unilateral or bilateral 
acquired claw foot, with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  Id.

On VA examination on October 6, 2006, the veteran is shown to 
have bilateral pes cavus.  However, a separate 10 percent 
evaluation under Diagnostic Code 5278 is not warranted.  
While the veteran has been shown to have some limitation of 
dorsiflexion at the ankles, and tenderness under the 
metatarsal heads, there is no showing of a dorsiflexed great 
toe for either foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5278 (2006).  Thus, the Board finds that an additional 
evaluation is not warranted under Diagnostic Code 5278 from 
October 6, 2006.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).

It is acknowledged that the veteran has subjective complaints 
of pain affecting his ability to engage in certain 
activities, particularly requiring prolonged walking.  In 
this case, however, while he complained of pain associated 
with his right and left feet, "a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40." Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
There is no indication of functional loss of use of either 
foot.  On VA examination in March 2003, it was noted that 
there was no limitation of function.  In October 2006, muscle 
strength was noted as 5/5, bilaterally.  Also in October 2006 
on VA examination, the veteran attributed some of his 
difficulties in housework to his back disorder.  The 
veteran's present level of disability, including complaints 
of chronic pain causing functional impairment is contemplated 
by the 10 percent assigned prior to October 6, 2006, and the 
current 20 percent disability rating awarded under DC 5284 
separately for the left and right feet.  The degrees of 
disability specified are considered adequate to compensate 
for any loss due to exacerbations the veteran experiences.  
38 C.F.R. § 4.1.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The initial denial of this claim occurred in March 1996.  The 
RO's May 2003 letter described the evidence needed to support 
the veteran's claim for increased evaluations.  This was 
after the March 1996 denial of an increased rating.  This 
notice informed the veteran of what the evidence must show to 
establish entitlement, what had been done on his claim, what 
information or evidence VA needed, what the veteran could do 
to help with his claim, when and where to send information or 
evidence, and VA's duty to assist him.  While he was not 
specifically told to send evidence he had in his possession, 
he was informed that he could obtain records and send them to 
VA himself.  Additionally, in May 2006, he received another 
letter from VA which was compliant with Quartuccio and he was 
notified that he could send evidence to VA, and that if any 
evidence is not in his possession, he should give VA enough 
information so that VA could request it.  The notice was sent 
after the initial denial.  However, notice was subsequently 
sent prior to certification to the Board.  The United States 
Court of Appeals for Veterans Claims (Court) acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received.  The requisite notice was ultimately provided to 
the appellant before the final transfer and certification of 
the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield, Id.  The Board finds that 
the present adjudication of the issues on appeal will not 
result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A supplemental 
statement of the case, which included properly informing the 
veteran in this regard was sent in February 2007.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

An increased evaluation beyond 10 percent prior to October 6, 
2006 and beyond 20 percent thereafter for arthritis of the 
left foot with heel spurs is denied.  
 
An increased evaluation beyond 10 percent prior to October 6, 
2006 and beyond 20 percent thereafter for arthritis of the 
right foot with heel spurs is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


